DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Response to Amendment
3.	The amendment filed on December 7, 2021 has been entered in the above-identified application. New claims 13-17 are added. Claims 9 and 10 are canceled. Claims 1-8 and 11-17 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bomberg (US 2011/0256786 A1) in view of Hashemzadeh et al. (US 8871844). 
 	Bomberg discloses a composite, layered, thermal insulation and cladding system
(equivalent to the external thermal insulation composite system of the claimed invention) that controls the passage of heat, air, liquid water, water vapor, and moisture permeability of the system. The disclosed composite, layered, thermal insulation and cladding system comprises two interacting layers – (1) a substrate or a thermal insulating layer (equivalent to the insulating layer of the claimed invention) and (2) a composite called here a hygrothermal or "HT" wrap.  The composite "HT" wrap comprise of three layers, namely a bonding layer, a protective layer and a finishing layer (identified as layer 15 in the drawings and equivalent to the finishing layer of the claimed invention). Any textured and pigmented coating (identified as layer 15 and alternatively, equivalent to the finishing layer of the claimed invention) or appropriate paint (mineral oil) can be applied on the top of the finishing layer. The outer layers 15 and/or 16 may also be pre-treated with ingredients which act as biocides e.g., bark of pine tree and enhance protection from microbial deterioration in the form of mold.  Other polymeric compounds can also be incorporated into layer 16 to expand the range of control over water, and vapor transport. Layer 16 may include an additional granular admixture or micro-pores to enhance the transport of moisture.  The layer 16 may further comprise fillers for improving the radiant barrier properties.  The surface finish on the layer 15 may include at least one hygroscopic compound selected from the group consisting of diatoms earth, fly ash, silica powder or ground bark.  The layer 15 may be covered with surface finish (16).  The surface finish (16) may be comprised of latex acrylic.  The surface finish (16) may be comprised of latex rubber.  The surface finish (16) may be comprised of mineral oil or pigments. (See Abstract, Drawings, and paragraphs 0011, 0014, 0058).  
 	Bomberg fails to teach that finishing layer 15 or outer layer 16 comprises composite particles, wherein the composite particles comprise at least one organic polymer and at least one inorganic solid, wherein the amount by weight of inorganic 
	However, Hashemzadeh et al. disclose composite particles obtained by reacting a) one or more inorganic oxide particles having an average diameter of 1000 nm, b) one or more organic polymers, and c) one or more coupling reagents, the oxide particles a) and organic polymers b) being linked by units of coupling reagents c), characterized in that the organopolymers b) used are one or more polymers of one or more ethylenically unsaturated monomers selected from the group comprising vinyl esters of carboxylic acids having 1 to 15 carbon atoms, methacrylic esters or acrylic esters of carboxylic acids with unbranched or branched alcohols having 1 to 15 carbon atoms and olefins, vinylaromatics and vinyl halides, and one or more ethylenically unsaturated carboxylic acids having 3 to 11 carbon atoms, and optionally one or more monomers containing at least two ethylenically unsaturated groups and optionally one or more further ethylenically unsaturated monomers. Methacrylic esters or acrylic esters are preferably esters of unbranched or branched alcohols having 1 to 12 carbon atoms, more preferably 1 to 8 carbon atoms and most preferably 1 to 1 to carbon atoms.  Examples of preferred methacrylic esters or acrylic esters are methyl acrylate, methyl methacrylate, ethyl acrylate, ethyl methacrylate, propyl acrylate, propyl 
methacrylate, n-butyl acrylate, n-butyl methacrylate, 2-ethylhexyl acrylate, 
norbornyl acrylate.  Particular preference is given to methyl acrylate, methyl methacrylate, n-butyl acrylate and 2-ethylhexyl acrylate. The olefins, vinylaromatics and vinyl halides preferably have 1 to 12 carbon atoms and more preferably 1 to 9 carbon atoms and most preferably 18 carbon atoms. Preferred olefins are ethylene and propylene.  Preferred vinylaromatics are styrene and vinyltoluene.  A preferred vinyl halide is vinyl chloride. The oxide particles are, for example, metal oxides or semimetal oxides which may optionally contain organic groups. Preferred semimetal oxides are silicon oxides.  In the case of the metal oxides, preference is given to the oxides of the metals aluminum, titanium, zirconium, tantalum, tungsten, hafnium, zinc and tin.  In the case of the silicon oxides, preference is given to colloidal silica, fumed silica, precipitated silica, silica sols, silicates or else organopolysiloxanes.  In the case of the metal oxides, particular preference is given to aluminum oxides such as corundum, (meeting the limitations of claims 3-6 and 11).  The composite particles are suitable as binders, co-binders or additives for improving the performance properties of many kinds of products.  Use of the composite particles in coating materials or adhesives allows, for example, the thermal stability or scratch resistance thereof to be enhanced.  Adhesives comprising composite particles frequently additionally exhibit improved flow characteristics and a stable modulus of elasticity at elevated temperature, and give rise on application, for example, to removable adhesive films.  With coating materials comprising composite particles, it is possible to provide coatings with a matt effect.  It is equally possible to use the composite particles in formulations for renders, exterior paints, powder coatings, polymer materials and composite materials, for example for production of polymer components, composite components or packaging materials.  The composite particles are also suitable for surface treatment for synthetic or natural materials, such as fibers or particles, such as preferably stone, wood, leather, paper, textiles, plastics, such as polymer films.  In this case, the composite particles act, for example, as primers for promoting adhesion, as a barrier layer, to prevent corrosion or to repel soil. In addition, the composite particles can generate a gas barrier. (See Abstract, Column 1, lines 20-26, Column 2, lines 51-58, 61-68, Column 3, lines 1-44, Column 5, lines 1-16, and Column 13, lines 5-36. 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the composite particle taught by Hashemzadeh et al. in the finishing layer or outer coating layer taught by Bomberg given that Hashemzadeh et al. teach that their composite particles are used in coating materials to enhance thermal stability or scratch resistance and the composite particles can generate a gas barrier. Furthermore, with regards to the concentration of the composite particles, the Examiner would like to point out that concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.



Response to Arguments
5.	Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicants traverse the rejection under 35 U.S.C. § 103 over Bomberg U.S. published application 2011/0256786 Al (“Bomberg’”) in view of Hashemzadeh et al U.S. patent 8,871,844 (“Hashemzadeh”) and submit that Applicant finds no motivation to combine Bomberg with Hashemzadeh given that neither reference addresses either impact resistance or fire resistance and that there are hundreds, if not thousands, of patents directed to a wide variety of finishing systems including, for example, those of oil-based paints and latex paints such as those disclosed by Bomberg, as well as lime and cementitious mortars, and stuccos. Applicants further assert that the claims are commensurate with the test results as shown in the inventive examples’ composite particles have an inorganic content ranging from 15 wt. %, the actual claim lower limit, to 37 wt. %, very close to the upper limit of 40%, while a content of 45% failed. 
	First, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art to use the composite particle taught by Hashemzadeh et al. in the finishing layer or outer coating layer taught by Bomberg given that Hashemzadeh et al. teach that their composite particles are used in coating materials to enhance thermal stability or scratch resistance.
Second, the claims as recited in the instant application are not commensurate in scope with the showing in the Specification. For example, claim 1 simply recites a thermal insulation comprising two layers (an insulating layer and a finishing layer applied to the insulating layer) wherein one layer (the finishing layer) comprises composite particles of at least one organic polymer and at least one inorganic solid, 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787